Exhibit 10.2
Grant No.:                     
FURNITURE BRANDS INTERNATIONAL, INC.
2010 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
Furniture Brands International, Inc., a Delaware corporation (the “Company”),
hereby grants its shares of common stock, no par value (the “Stock”), to the
Grantee named below, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet and in the attachment (collectively, the “Agreement”) and in the
Company’s 2010 Omnibus Incentive Plan (the “Plan”).
Grant Date:                     ___,                     
Name of Grantee:                                         
Grantee’s Employee Identification Number: ___-___-___
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $___.___
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan.

         
Grantee:
       
 
 
 
(Signature)    
 
       
Company:
       
 
 
 
(Signature)    
 
       
Title:
       
 
 
 
   

Attachment
          This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
2010 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     
Restricted Stock/
Nontransferability
  This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). The purchase price is
deemed paid by your prior services to the Company. To the extent not yet vested,
your Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.

Your right to the Stock under this Restricted Stock Agreement vests [insert
vesting schedule] (each an “Anniversary Date”), provided you then continue in
Service. If, however, such Anniversary Date occurs during a period in which you
are (i) subject to a lock-up agreement restricting your ability to sell shares
of Stock in the open market or (ii) restricted from selling shares of Stock in
the open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), vesting in
such shares of Stock will be delayed until the earlier of (A) the first date on
which you are no longer prohibited from selling shares of Stock due to a lock-up
agreement or insider trading plan restriction (the “Vesting Date”), and (B) the
date of the termination of employment of termination due to involuntary
termination by the Company or your death or Disability, but in no event beyond 2
1/2 months after the end of the year in which the shares would have otherwise
been vested, and provided, further, that you have been continuously in Service
to the Company or a Subsidiary from the Grant Date until the Vesting Date. The
resulting aggregate number of vested shares of Stock will be rounded to the
nearest whole number, and you cannot vest in more than the number of shares
covered by this grant.
 
   
 
  No additional shares of Stock will vest after your Service has

2



--------------------------------------------------------------------------------



 



     
 
  terminated for any reason.  
Forfeiture of Unvested Stock
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Stock subject to this grant that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed.
 
   
Death or Disability
  If your Service terminates because of your death or your Disability, then you
will forfeit to the Company all of the shares of Stock subject to this grant
that have not yet vested or with respect to which all applicable restrictions
and conditions have not lapsed.
 
   
Leaves of Absence
  For purposes of this award, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Issuance
  The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that the Company determines that any tax or withholding payment is
required relating to the payment of dividends or the vesting of shares arising
from this grant under Applicable Laws, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you

3



--------------------------------------------------------------------------------



 



     
 
  from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.
 
   
Section 83(b) Election
  If you are U.S. Grantee, under Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), the difference between the purchase price paid
for the shares of Stock and their fair market value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Stock described above. You may elect to be taxed at
the time the shares are acquired, rather than when such shares cease to be
subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date. You will have to make a tax payment to the
extent the purchase price is less than the fair market value of the shares on
the Grant Date. No tax payment will have to be made to the extent the purchase
price is at least equal to the fair market value of the shares on the Grant
Date. The form for making this election is attached as Exhibit A hereto. Failure
to make this filing within the thirty (30) day period will result in the
recognition of ordinary income by you (in the event the fair market value of the
shares as of the vesting date exceeds the purchase price) as the forfeiture
restrictions lapse.
 
   
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested (i) if it is not
assumed, or equivalent

4



--------------------------------------------------------------------------------



 



     
 
  awards are not substituted for the award, by the Company or its successor, or
(ii) if assumed or substituted for, upon your Involuntary Termination within the
12-month period following the consummation of the Corporate Transaction.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 50 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. To qualify as an “Involuntary Termination” you must
provide notice to the Company of any of the foregoing occurrences within 90 days
of the initial occurrence and the Company shall have 30 days to remedy such
occurrence.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.
 
   
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same

5



--------------------------------------------------------------------------------



 



     
 
  conditions and restrictions applicable thereto. Notwithstanding the foregoing,
any dividends paid on Restricted Stock, which vests solely based on
pre-established performance goals, shall be reinvested in shares of Stock and
shall be deemed to be a part of the shares of Restricted Stock and subject to
the same conditions and restrictions applicable thereto. Except as described in
the Plan, no adjustments are made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued.
 
   
Forfeiture of Rights
  If you should take actions to materially harm the Company whether such harm
results from your competition with the Company or otherwise, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock, and with
respect to those shares of Restricted Stock vesting during the period commencing
twelve (12) months prior to your termination of Service with the Company due to
taking actions that materially harmed the Company, the right to cause a
forfeiture of any gain realized by you (including the shares of Restricted
Stock) due to the vesting of such Restricted Stock.
 
   
 
  If it is ever determined by the Board that (i) you have engaged in misconduct
that contributed to a material accounting restatement, (ii) you have been issued
Stock in respect of your Restricted Stock within three years following the date
of the first public issuance or filing with the Securities and Exchange
Commission of the financial statements that subsequently required restatement,
and (iii) the shares of Stock were issued to you in respect of your Restricted
Stock based on the achievement of pre-established performance goals that are
later determined, as a result of the accounting restatement, not to have been
achieved, then the Board shall have the discretion to determine whether such
Stock shall be immediately forfeited, in whole or in part, or whether you shall
be required to pay to the Company an amount not to exceed the aggregate value of
the shares of Stock so acquired. In addition, the Stock issued in respect of
Restricted Stock and any gains resulting from the sale of such Stock, shall be
subject to forfeiture in accordance with the Company’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of the Restricted Stock.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Restricted Stock
shall be subject to the terms of the agreement of merger, liquidation or

6



--------------------------------------------------------------------------------



 



     
 
  reorganization in the event the Company is subject to such corporate activity
in accordance with the terms of the Plan.
 
   
Legends
  All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:
 
   
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the state of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and

7



--------------------------------------------------------------------------------



 



     
 
  other persons who are designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [Name] at [Number] to request paper copies of these
documents.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

8



--------------------------------------------------------------------------------



 



EXHIBIT A
U.S. GRANTEE ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
          The undersigned U.S. Grantee hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:
          1. The name, address and social security number of the undersigned:

         
Name:
       
 
 
   
 
       
Address:
       
 
 
 
   

         
 
 
 
   

         
Social Security No. :
       
 
 
 
   

          2. Description of property with respect to which the election is being
made:
                              common stock, no par value per share, Furniture
Brands International, Inc., a Delaware corporation, (the “Company”).
          3. The date on which the property was transferred is
                     ___, 20___.
          4. The taxable year to which this election relates is calendar year
20___.
          5. Nature of restrictions to which the property is subject:
          The shares of stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
          6. The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $                    
per share, for a total of $                    .
          7. The amount paid by taxpayer for the property was
$                    .
          8. A copy of this statement has been furnished to the Company.
Dated:                     , 20___

         
 
 
 
Taxpayer’s Signature    
 
       
 
 
 
Taxpayer’s Printed Name    

 



--------------------------------------------------------------------------------



 



PROCEDURES FOR U.S. GRANTEE MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
          The following procedures must be followed with respect to the attached
form for making an election under Internal Revenue Code section 83(b) in order
for the election to be effective:1
          1. You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
          2. At the same time you file the election form with the IRS, you must
also give a copy of the election form to the Secretary of the Company.
          3. You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for the taxable year in which the stock
is transferred to you.
 

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 